Case: 21-108    Document: 4    Page: 1    Filed: 01/21/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               In re: CALVIN B. JAMES,
                        Petitioner
                 ______________________

                        2021-108
                 ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Southern District of Georgia in No.
4:18-cr-00205-WTM-CLR-1, Judge William T. Moore, Jr.
                  ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                       ORDER
    Calvin B. James petitions for a writ of mandamus
granting his “release from custody.” Pet. at 4. We consider
whether to transfer his petition to the United States Court
of Appeals for the Eleventh Circuit.
    Mr. James recently filed a petition for writ of habeas
corpus in the United States District Court for the Middle
District of Florida, which was transferred to the United
States District Court for the Southern District of Georgia,
where it appears to remain pending. See James v. Warden,
FFC Coleman—USP I, No. 20-cv-00218 (S.D. Ga.).
Case: 21-108     Document: 4     Page: 2    Filed: 01/21/2021




2                                                IN RE: JAMES




    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their re-
spective jurisdictions and agreeable to the usages and prin-
ciples of law.” 28 U.S.C. § 1651(a). As that statute makes
clear, however, the Act is not itself a grant of jurisdiction.
See Clinton v. Goldsmith, 526 U.S. 529, 534–35 (1999). It
confines issuing such relief only in cases that would fall
within this court’s limited jurisdiction, which does not in-
clude jurisdiction over the habeas corpus matter or any re-
lated criminal case. See 28 U.S.C. § 1295. Because the
appropriate regional circuit, here the Eleventh Circuit,
would have jurisdiction over any appeal from Mr. James’s
habeas action, we will transfer the case to that court.
      Accordingly,
      IT IS ORDERED THAT:
    The petition is transferred pursuant to 28 U.S.C.
§ 1631 to the Eleventh Circuit.
                                 FOR THE COURT

         January 21, 2021        /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court
s28